Citation Nr: 1501582	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to July 1970, including service in the Republic of Vietnam (Vietnam) from September 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge during an October 2013 videoconference hearing.  A transcript is of record.  

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The issue of entitlement to a compensable disability rating for erectile dysfunction was raised by the Veteran's testimony during his October 2013 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore lacks jurisdiction and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A.  Residuals of prostate cancer and TDIU.

A claim for a TDIU was raised by the Veteran through his representative during his October 2013 videoconference hearing but has not yet been adjudicated by the AOJ.  See Transcript of Record p. 22.  As the claim for a TDIU appears to be based primarily on residuals of prostate cancer, his appeal for a higher disability rating for residuals of prostate cancer is inextricably intertwined with his claim for a TDIU and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Further, the Veteran testified during his October 2013 videoconference hearing that his residuals of prostate cancer had worsened since his April 2011 VA examination.  See Transcript of Record pp. 14-15, 22.  He also testified that he has been receiving treatment at Spectrum Health, a private facility, every six months; however, no private treatment records are associated with the claims file.  See id. pp. 17, 19 (reporting private treatment at Spectrum Health).  More contemporaneous medical evidence is needed to evaluate the current severity of his symptoms.  

B.  Bilateral hearing loss and tinnitus.

VA failed to substantially comply with Board remand directives.  While the Veteran was given an audiological examination in April 2011, the examiner's opinion is inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  

The examiner's rationale regarding the etiology of the Veteran's bilateral hearing loss was based in part on the absence of service treatment records (STRs) demonstrating treatment by an otolaryngologist.  The Board may not rely on an opinion that disregards lay evidence that is potentially competent to support the presence of disability-in this case, hearing loss and tinnitus-even where the lay evidence is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Further, additional relevant evidence has been associated with the claims file since the April 2011 audiological examination.  During his October 2013 videoconference hearing the Veteran reported that he had difficulty hearing people soon after returning from Vietnam and separating from service.  See Transcript of Record pp. 12-13.  In addition, records of hearing test data obtained during the Veteran's employment at Henry Ford Motor Company from June 1991 to June 2006 were submitted in August 2011.  As sensorineural hearing loss is an organic disease of the nervous system subject to presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a) (2014), this evidence is relevant.  

Regarding the Veteran's appeal for service connection for bilateral tinnitus, during his October 2013 videoconference hearing the Veteran asserted that the April 2011 VA audiological examiner misstated the reported date of bilateral tinnitus onset.  See Transcript of Record pp. 7-8 (reporting tinnitus onset in service); April 2011 VA Audiological Examination (indicating reported onset date in 1980s).  As the April 2011 VA audiological examiner's rationale was based in part of the Veteran's reported date of tinnitus onset, the Veteran's assertion is relevant.  Further, as the April 2011 VA audiological examiner opined that the Veteran's tinnitus is related to his hearing loss, the appeal for service connection for bilateral tinnitus is inextricably intertwined with the appeal for service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

The Board does not have the medical expertise to determine the nature and etiology of any bilateral hearing loss or bilateral tinnitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Provide all required notice pertaining to the claim of entitlement to TDIU and undertake appropriate development to obtain any pertinent employment history or medical treatment evidence not already of record, including from VA and Spectrum Health.  Please provide and request that the Veteran complete and return the appropriate form to claim entitlement to TDIU.

2. After any outstanding records have been obtained, schedule the Veteran for an examination by an appropriate examiner regarding the current severity of his residuals of prostate cancer.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, especially any relevant findings regarding functional impairment and effects on employment and ordinary activities.

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms.

If the examiner cannot distinguish between symptoms attributable to residuals of prostate cancer and symptoms attributable to erectile dysfunction without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, obtain an addendum opinion from the April 2011 VA audiological examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any bilateral hearing loss and bilateral tinnitus.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  

The examiner should review this Remand and the claims file, including the Veteran's October 2013 videoconference hearing, and provide an opinion regarding:

(a) whether any bilateral hearing loss clearly and unmistakably (it is medically undebatable) preexisted the Veteran's May 1968 induction into the Army.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether any preexisting bilateral hearing loss was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease) by the Veteran's active service, including exposure to the firing of artillery rounds.  

If the examiner does not find clear and unmistakable evidence that any bilateral hearing loss preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss is otherwise etiologically related to his active service, including exposure to the firing of artillery rounds.  

Regarding any tinnitus, the examiner MUST review the Veteran's October 2013 testimony regarding his symptoms and provide an opinion regarding:

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss is etiologically related to his active service, including exposure to the firing of artillery rounds.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If medical literature is used, please provide a citation.

If the examiner finds that a distinction regarding the attribution of any symptoms or functional limitations cannot be made without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

